                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                  3:18-cv-519-MOC
                              3:16-cr-203-MOC-DCK-1

BYRON LEE TATE,                     )
                                    )
            Petitioner,             )
                                    )
vs.                                 )
                                    )                         ORDER
UNITED STATES OF AMERICA,           )
                                    )
            Respondent.             )
____________________________________)

       THIS MATTER is before the Court on Petitioner’s Motion under 28 U.S.C. § 2255 to

Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody, (Doc. 1).

       The Court has conducted an initial screening of the petition under the Rules Governing §

2255 Proceedings, Rule 4(b) 28 U.S.C.A. foll. § 2255, and finds that: (1) the petition has not been

signed under penalty of perjury, Rule 2(b)(5), 28 U.S.C.A. foll. § 2255; (2) the petition appears to

be timely filed; and (3) Petitioner has asserted a colorable claim for relief cognizable under §

2255(a). Petitioner shall have twenty (20) days to resubmit the § 2255 Motion to Vacate signed

under penalty of perjury. If Petitioner fails to do so, the § 2255 Motion to Vacate will be dismissed

without further notice. Upon receipt of the signed § 2255 Motion to Vacate, the Court will direct

the United States to respond.

       IT IS, THEREFORE, ORDERED that:

       1. Petitioner shall resubmit the § 2255 Motion to Vacate, signed under penalty of perjury,

           within twenty (20) days from entry of this Order. If Petitioner fails to do so, the § 2255

           Motion to Vacate will be dismissed without further notice.


                                                 1
Signed: October 9, 2018




                          2
